Citation Nr: 0402951	
Decision Date: 02/02/04    Archive Date: 02/11/04

DOCKET NO.  03-08 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a nervous disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1976 to January 1980.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

This appeal is remanded to the RO via the Appeals Management 
Center (AMC) in Washington DC.  VA will notify you if further 
action is required on your part.  


REMAND

The veteran seeks service connection for a nervous 
disability.  The pre-service record reveals that in a March 
1974 letter from one private examiner to another, it was 
noted that the veteran was being seen for periodic episodes 
of subjective disorientation and confusion 2 1/2 years prior.  
It was noted that he had been treated in the past with 
Fiorinal and Valium.  The examiner reported that since the 
addressee was familiar with the veteran's history, it would 
not be detailed at that time.  The examiner pointed out that 
the history was probably an extremely important aspect of the 
case.  The examiner found that he could not reach a 
definitive diagnosis on the basis of history alone.  A 
neuropsychiatric examination was recommended.  In July 1975, 
the veteran underwent a psychiatry consultation.  The 
examiner found disassociational episodes, secondary to 
pressures at home, and also possibly related to a weakened 
condition.   

In an April 1991 letter from one physician to another, it was 
noted that the veteran had been referred by the addressee for 
an evaluation.  The examiner stated that since the veteran's 
history was well known to the addressee, he would not repeat 
it.  The examiner diagnosed adjustment disorder with mixed 
emotional features.  

The RO has not attempted to obtain records from either of the 
addressee physicians noted above, who apparently had 
treatment records regarding the veteran which includes 
medical historical information.  

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  VA's duty to assist includes 
making reasonable efforts to obtain medical and other records 
that are relevant to the veteran's claim, unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 U.S.C.A. § 5103A(b) (West 2002).

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following development:



1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  As part 
of the notice required under the new law, 
the RO should ask the veteran to provide 
information regarding all medical 
treatment for the disability at issue 
here that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining evidence by 
following the procedures set forth in 
38 C.F.R. § 3.159 (2002).  Of particular 
interest are any records of treatment 
prior to service including records from 
the addressee physician noted in the 
March 1974 letter noted above, and 
records of treatment after service, 
including from the addressee physician 
noted in the 


April 1991 letter noted above.  If 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  When the above development has been 
completed, the RO should review the 
record and ensure that the directives of 
this remand are complied with in full.  
The RO is advised that where the remand 
orders of the Board are not complied 
with, the Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).    

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been 
conducted and completed in full.  The RO 
should then undertake any other action 
required to comply with the notice and 
duty-to-assist requirements of the VCAA 
and VA's implementing regulations, 
including scheduling the veteran for a VA 
psychiatric examination, if appropriate.  
Then, the RO should re-adjudicate the 
issue on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued, and 
the veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence received since the issuance of 
the last SSOC, and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  



Thereafter, the case should be returned to the Board for 
further appellate review, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




